       Case 1:14-cv-09367-JMF-SN Document 522 Filed 12/05/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLACKROCK BALANCED CAPITAL
PORTFOLIO (FI), et al.,

                          Plaintiffs,
                                                              No. 14-cv-9367 (JMF) (SN)
                 - against -

DEUTSCHE BANK NATIONAL TRUST                                           ORDER
COMPANY, et al.,

                          Defendants.


SARAH NETBURN, United States Magistrate Judge:

       WHEREAS, on July 23, 2018, this Court entered an order with regard to the potential

waiver of claims of privilege as to certain documents listed on the privilege logs produced herein

by defendants Deutsche Bank National Trust Company and Deutsche Bank Trust Company

Americas, as trustees (the “Trustees”) finding that “Deutsche Bank has waived its privilege with

respect to all documents listed on its privilege log (except as otherwise ruled in this Order) unless

it can make a particularized showing as to individual documents that it believes are (1)

adequately described on its log and, (2) in fact, privileged” (the “July 23 Order,” ECF No. 496);

       WHEREAS, on July 26, 2018, the Trustees informed the Court that they intended to

object to the July 23 Order to Judge Furman and requested that this Court stay the July 23 Order

pending such objection (ECF No. 499);

       WHEREAS, on July 27, 2018, this Court granted the Trustees’ request for a stay of the

July 23 Order pending an objection to Judge Furman (ECF No. 505);

       WHEREAS, on August 1, 2018, Judge Furman set a briefing schedule for that objection

(ECF No. 507);
       Case 1:14-cv-09367-JMF-SN Document 522 Filed 12/05/18 Page 2 of 2



       WHEREAS, on August 9, 2018, this Court stayed the briefing schedule for that objection

(ECF No. 509);

       WHEREAS, the parties have informed this Court that they have reached a settlement of

this action; and

       WHEREAS, consistent with the orders and facts described above, the Trustees have not

had the opportunity to make a particularized showing of privilege as to any documents that were

the subject of the July 23 Order or to object to that order to Judge Furman;

       IT IS HEREBY ORDERED that because the July 23 Order was subject to an objection to

Judge Furman pursuant to F.R.C.P. Rule 72 and the Trustees did not have the opportunity to

make a particularized showing of privilege, there has not been a waiver of privilege as to any

documents on the Trustees’ privilege logs that were the subject of the July 23 Order.



SO ORDERED:

                                                     _________________________________
                                                     SARAH NETBURN
                                                     United States Magistrate Judge

DATED:         December 5, 2018
               New York, New York




                                                 2
